FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MIGUEL OSMAR RIVAS,                     
                Plaintiff-Appellant,         No. 03-55447
                 v.
                                              D.C. No.
                                             98-0392 MRP
RAIL DELIVERY SERVICE, INC., a
California corporation,
               Defendant-Appellee.
                                        

TOBIAS RENTERIA, individually and       
on behalf of all others similarly
situated,
                                             No. 03-55452
                 Plaintiff-Appellant,
                 v.                           D.C. No.
                                            CV 98-0290 MRP
K&R TRANSPORTATION INC., a
California corporation; ADRIANA
VASQUEZ; ROBERT A. CURRY, SR.,
             Defendants-Appellees.
                                        

SALVADOR RODRIGUEZ,                     
              Plaintiff-Appellant,           No. 03-55450
              v.
                                              D.C. No.
                                            CV 98-0393 MRP
RWA TRUCKING COMPANY, INC.;
ANDY ASMAN,
            Defendant-Appellees.
                                        



                            12687
12688           RIVAS v. RAIL DELIVERY SERVICE



WILFREDO PINEDA, individually and       
on behalf of all similarly situated,
                                             No. 03-55449
                 Plaintiff-Appellant,
                 v.                           D.C. No.
                                            CV 98-0397 MRP
HARBOR EXPRESS INC., a California
                                               OPINION
corporation,
                Defendant-Appellee.
                                        
        Appeals from the United States District Court
            for the Central District of California
        Mariana R. Pfaelzer, District Judge, Presiding

                 Argued and Submitted
          November 3, 2004—Pasadena, California

                  Filed September 8, 2005

   Before: A. Wallace Tashima, Raymond C. Fisher, and
           Richard C. Tallman, Circuit Judges.

                 Opinion by Judge Tashima
12690          RIVAS v. RAIL DELIVERY SERVICE


                        COUNSEL

Stephen Glick, Kumetz & Glick, Los Angeles, California, for
plaintiffs-appellants.
                RIVAS v. RAIL DELIVERY SERVICE            12691
Greg P. Stefflre, Stefflre & Sanders, Long Beach, California,
for defendants-appellees Rail Delivery Service, Inc., Harbor
Express, Inc. and RWA Trucking, Inc.

Neil S. Lerner, Sands Lerner, Los Angeles, California, for
defendant-appellee K&R Transportation, Inc.


                          OPINION

TASHIMA, Circuit Judge:

   These consolidated appeals involve four cases in which the
district court granted a permanent injunction under the Inter-
state Commerce Commission Termination Act (“ICCTA”).
The district court found that Defendant motor carriers had
entered into past contracts with Plaintiffs that did not comply
with one of the Truth-in-Leasing regulations promulgated
pursuant to the Motor Carrier Act; the injunction directed
Defendants to comply. Plaintiffs in all four cases appeal the
court’s injunction as too narrow, claiming that it should have
required Defendants’ compliance with four additional regula-
tory provisions. Plaintiffs also appeal the court’s denial of
attorneys’ fees. In addition, Plaintiff Renteria appeals a grant
of summary judgment to Defendant K&R Transportation on
Renteria’s claims based on violations of the California Insur-
ance Code. We conclude that Plaintiffs lacked standing
because: (1) the regulatory violations for which they sought
injunctive relief caused them no injury, depriving them of
Article III standing; and (2) the ICCTA would have an imper-
missible retroactive effect if it conferred standing to bring
claims for damages on the basis of contracts executed before
the ICCTA’s effective date. We therefore vacate the district
court’s judgments and remand for dismissal of the cases for
lack of jurisdiction.

           Factual and Procedural Background

  Plaintiffs are owner-operators who have contracted with
Defendant motor carriers to transport goods for Defendants.
12692           RIVAS v. RAIL DELIVERY SERVICE
Plaintiffs and Defendants entered into written agreements at
different times between 1991 and 1995. In December 1997,
Plaintiffs filed complaints in Los Angeles Superior Court
alleging that: (1) Plaintiffs were employees of Defendants by
operation of law under the requirements imposed by the
ICCTA and the Truth-in-Leasing regulations, notwithstanding
contractual provisions identifying the owner-operators as
independent contractors, and that Defendants had unlawfully
denied Plaintiffs the benefits of employees; (2) Defendants
failed to comply with federal Truth-in-Leasing regulations,
thereby breaching fiduciary duties to Plaintiffs; and (3)
Defendants sold insurance to Plaintiffs without a license per-
mitting them to do so under California law.

   These cases were removed to federal district court. The dis-
trict court twice denied motions to remand the cases to state
court. The district court ruled that there is no private cause of
action for damages under the ICCTA for violations of the
Truth-in-Leasing regulations unless the plaintiff first obtains
an agency order. This ruling eliminated Plaintiffs’ ICCTA
claims for damages, leaving ICCTA claims for injunctive
relief and state law claims. It then granted summary judgment
for Defendants on Plaintiffs’ employment status claims, con-
cluding that compliance with federal law did not preclude
owner-operators from being independent contractors. The
court also granted summary judgment for Defendants on
Plaintiffs’ unlawful sale of insurance claims.

   The cases proceeded to trial on Plaintiffs’ remaining
ICCTA claims for injunctive relief to remedy violations of the
Truth in-Leasing regulations. The court first tried the issue of
whether the written agreements between Plaintiffs and Defen-
dants substantially complied with the regulations. The court
determined that the Defendants failed substantially to comply
with 49 C.F.R. § 376.12(c)(1), which requires leases to state
that the motor carrier assumes complete responsibility for the
operation of the hauling equipment for the duration of the
lease. It granted Plaintiffs injunctions under 49 U.S.C.
                RIVAS v. RAIL DELIVERY SERVICE           12693
§ 14704(a)(1). The judgments prohibited each Defendant
from using equipment it did not own to haul goods unless it
entered into a written agreement that complied with 49 C.F.R.
§ 376.12(c)(1) and denied Plaintiffs’ requests for attorneys’
fees.

                     Legal Background

   In 1979, the Interstate Commerce Commission (“ICC”)
promulgated the Truth-in-Leasing regulations, which exist in
substantially the same form today at 49 C.F.R. Part 376.
Owner-Operator Independent Drivers Ass’n, Inc. v. Arctic
Express, Inc., 270 F. Supp. 2d 990, 992 (S.D. Ohio 2003) (cit-
ing Global Van Lines, Inc. v. ICC, 627 F.2d 546, 549 (D.C.
Cir. 1980)). Until 1996, the ICC could bring civil actions to
enforce the regulations, which require that leases between
motor carriers and owner-operators contain certain provisions.
Id. at 992-93. The ICCTA terminated the ICC as an agency
as of January 1, 1996. Interstate Commerce Commission Ter-
mination Act of 1995, Pub. L. No. 104-88, 109 Stat. 803
(1995), codified at 49 U.S.C. § 10101 et seq. The ICCTA
allows owner-operators to bring private causes of action
against motor carriers for some violations of the Motor Car-
rier Act and its attendant regulations, including the Truth-in-
Leasing regulations. 49 U.S.C. § 14704(a); see Arctic
Express, 270 F. Supp. 2d at 993.

                          Analysis

   This appeal raises two standing issues. Although the parties
did not fully address these issues, we have an independent
obligation to examine our own and the district court’s juris-
diction. See Fed. R. Civ. P. 12(h)(3); Bender v. Williamsport
Area Sch. Dist., 475 U.S. 534, 541 (1986) (“[E]very federal
appellate court has a special obligation to satisfy itself not
only of its own jurisdiction, but also that of the lower courts
in a cause under review, even though the parties are prepared
to concede it.”) (internal quotation marks omitted). We review
12694                RIVAS v. RAIL DELIVERY SERVICE
questions of standing de novo. City of Sausalito v. O’Neill,
386 F.3d 1186, 1196 (9th Cir. 2004).

  I.     Article III Standing

   [1] In order to have Article III standing, a plaintiff must
have suffered an injury in fact. Lujan v. Defenders of Wildlife,
504 U.S. 555, 560 (1992).1 A plaintiff demonstrates injury in
fact by pointing to “some threatened or actual injury resulting
from the putatively illegal action.” 4805 Convoy, Inc. v. City
of San Diego, 183 F.3d 1108, 1111 (9th Cir. 1999) (quoting
Virginia v. Am. Booksellers Ass’n, Inc., 484 U.S. 383, 392
(1988)). Plaintiffs concede that the regulatory violations for
which they sought injunctive relief caused them no injury.
Because the Truth-in-Leasing violations caused them no
injury, Plaintiffs did not have Article III standing to bring suit
against Defendant motor carriers for those violations.

   [2] Defendant motor carriers appear to agree with the dis-
trict court’s conclusion that a plaintiff need not demonstrate
injury in order to obtain an injunction to remedy violations of
the Truth-in-Leasing regulations. See 49 U.S.C. § 14704(a)(1)
(“A person may bring a civil action for injunctive relief for
violations of sections 14102 and 14103.”). A federal statute,
however, cannot confer standing on plaintiffs who do not
meet Article III requirements. See Preston v. Heckler, 734
F.2d 1359, 1364 (9th Cir. 1984) (“The test for standing under
  1
   To satisfy Article III,
      a plaintiff “must show that (1) it has suffered an ‘injury in fact’
      that is (a) concrete and particularized and (b) actual or imminent,
      not conjectural or hypothetical; (2) the injury is fairly traceable
      to the challenged action of the defendant; and (3) it is likely, as
      opposed to merely speculative, that the injury will be redressed
      by a favorable decision.”
Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004) (quoting
Friends of the Earth, Inc. v. Laidlaw Envtl. Sys. (TOC), Inc., 528 U.S. 167,
180-81 (2000)).
                   RIVAS v. RAIL DELIVERY SERVICE                    12695
a statute may be more rigorous but not more lenient than the
article III requirements.”). The district court concluded that
Plaintiffs had standing because their original complaints
alleged injury. The injury alleged in the complaints, however,
related to alleged California Insurance Code violations, Plain-
tiffs’ theory of “statutory employment” (under which compli-
ance with Truth-in-Leasing regulations made Plaintiff owner-
operators employees by operation of law, rendering Defen-
dants’ treatment of them as independent contractors unlaw-
ful), and allegations that Defendants unlawfully extracted
hidden charges from Plaintiffs’ earnings in violation of the
Truth-in-Leasing regulations. The district court thus would
have had federal question jurisdiction (if Plaintiffs had
ICCTA standing to bring suit based on pre-1996 contracts)
over Plaintiffs’ claims relating to unlawful denial of employ-
ment benefits and unlawful withholding of funds because
Plaintiffs alleged that they sustained damages as a result of
the regulatory violations underlying those claims. Jurisdiction
over those claims could not, however, confer jurisdiction over
distinct federal claims for which Plaintiffs could demonstrate
no injury. The district court thus should have dismissed Plain-
tiffs’ claims for injunctive relief to remedy Truth-in-Leasing
violations when Plaintiffs conceded a lack of injury. Cf.
Lujan, 504 U.S. at 560.

  II.   ICCTA Standing

   [3] In order to determine the district court’s proper course
of action on remand, we must determine whether Plaintiffs
had standing under the ICCTA to bring the damages claims
for which they did allege injury. Because the written agree-
ments underlying the claims were executed before ICCTA’s
effective date of January 1, 1996, we conclude that the dam-
ages claims would have an impermissible retroactive effect.2
  2
    Because Plaintiffs lacked Article III standing to bring their claims for
injunctive relief, we need only decide whether their ICCTA damages
claims operate retroactively.
12696           RIVAS v. RAIL DELIVERY SERVICE
Plaintiffs therefore lacked standing to bring those claims.
Because Plaintiffs’ ICCTA claims were their only federal law
claims, we hold that the district court lacked jurisdiction. The
district court should therefore vacate its judgments and dis-
miss the case for lack of jurisdiction, remanding Plaintiffs’
state law claims to state court.

  [4] In the only Court of Appeals opinion to address the
question before us, the Eighth Circuit held that ICCTA’s pri-
vate right of action applies only to agreements executed after
ICCTA’s effective date of January 1, 1996. Owner-Operator
Independent Drivers Ass’n, Inc. v. New Prime, Inc., 339 F.3d
1001, 1007-09 (8th Cir. 2003); but see Arctic Express, 270 F.
Supp. 2d at 994-95 (reaching the opposite conclusion). The
New Prime court concluded that if ICCTA private rights of
action for damages could be based on agreements executed
before ICCTA’s effective date then the statute would have an
impermissible retroactive effect. 339 F.3d at 1007.

   [5] New Prime first noted that, because Congress had not
expressly prescribed the ICCTA’s reach, the court would have
to determine whether the statute would have a retroactive
effect in that it “would impair rights a party possessed when
he acted, increase a party’s liability for past conduct, or
impose new duties with respect to transactions already com-
pleted.” Id. (quoting Landgraf v. USI Film Prods., 511 U.S.
244, 280 (1994)). The court concluded that ICCTA would
have a retroactive effect because it permits individual owner-
operators to bring suits that previously only the ICC could
bring. Id. ICCTA thus alters motor carriers’ substantive
rights, the court reasoned, by expanding the class of plaintiffs
eligible to bring claims against them. Id. The court went on
to note that plaintiff owner-operators would likely be moti-
vated by their own potential financial gain, increasing poten-
tial liability for defendant motor carriers. Id.

  New Prime analogized to the Supreme Court’s decision in
Hughes Aircraft Co. v. United States, 520 U.S. 939 (1997).
                RIVAS v. RAIL DELIVERY SERVICE            12697
Hughes held that a 1986 amendment to the False Claims Act
would have an impermissible retroactive effect if applied to
pre-1986 conduct. Id. at 941-42, 950. The amendment at issue
removed a bar to qui tam suits under the False Claims Act,
extending “an FCA cause of action to private parties in cir-
cumstances where the action was previously foreclosed.” Id.
at 949. The Hughes court observed that “[i]n permitting
actions by an expanded universe of plaintiffs with different
incentives, the 1986 amendment essentially create[d] a new
cause of action, not just an increased likelihood that an exist-
ing cause of action will be pursued.” Id. at 950.

   [6] We find persuasive New Prime’s conclusion that in this
case, as in Hughes, retroactively expanding the universe of
potential plaintiffs would have an impermissible retroactive
effect. Because application of the ICCTA to pre-1996 agree-
ments would increase Defendants’ potential liability, the stat-
ute has a retroactive effect. See New Prime, 339 F.3d at 1007.
In the absence of evidence of congressional intent to create
such an effect, we apply a presumption that the statute does
not operate retroactively. See Landgraf, 511 U.S. at 280.
Because there is no evidence that Congress intended for the
ICCTA to apply to pre-1996 contracts, we hold that ICCTA’s
private right of action for damages applies only to contracts
executed after its enactment.

                         Conclusion

   [7] Accordingly, we vacate the district court’s judgments
and remand these cases to the district court with directions
that it remand these cases to state court. Each party shall bear
his or its own costs on appeal.

  VACATED and REMANDED with directions.